Eustis, C. J.
This appeal is taken by the defendant from a judgment rendered against the succession of the late Allen Glande, in favor of the plaintiff, for the sum of $482 50, with interest from the judicial demand.
The action is brought on a promise alleged to have been made by the deceased, Allen Glande, to the plaintiff, who was the wife of Ohandes BecTcley, to pay her the sum of five hundred dollars, for damage done to her said husband by said Glande, $250 of which were to have been paid in merchandise and necessary supplies for the use of her family in the year 1849, and $250 in the next succeeding year, of which some $17 50 were received in the lifetime of said Glande.
This promise and agreement is proved to have been made, as alleged, on the 5th November, 1848. Beclcley died of the wounds inflicted on him by Allen Glande, on the 18th following, and payment of a portion of this sum, by the direction of Glande, is also proved to have been made.
It is contended that there was no adequate consideration for this agreement. Whether the sum agreed to be paid to the plaintiff was to repair the injury caused her by the wounding of her husband, or by his death, the promise is equally obligatory. Hubgh v. the Carrrollton Railroad Co., 6th Annual Rep., 498. Code, Art. 1749, 1750, § 2; 1752, § 2.
The judgment of the District Court is therefore affirmed, with costs.